DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites, among other things, a third driving unit for converting rotation into sinusoidal reciprocation, thereby causing the gradient magnetic field generation unit to linearly reciprocate in the plane.  Although permissible in certain instances, the use of functional language in a claim may nonetheless fail to provide a clear-cut indication of the scope of the subject matter embraced by the claim and thus be indefinite.  Such is the case here with respect to the functional language thereby causing the gradient magnetic field generation unit to linearly reciprocate in the plane.  This language merely sets forth a function or result achieved by the invention and fails to provide a clear-cut indication of the scope of the subject matter covered by the claim.  In particular, it unclear from the claim language how the function of the third driving unit (converting rotation into sinusoidal reciprocation) brings about the result of causing the gradient magnetic field generation unit to linearly reciprocate in the plane.  One of ordinary skill in the art would not know from the claim terms what structure, in terms of the unspecified relationship between the third driving unit and the gradient magnetic field generation unit, is necessary to produce the recited function or result.  Clarification is required so that the scope of the claim is clear.  Claims 2-15 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1.

	Claim 16 recites, among other things, wherein the field-free region … is caused to linearly reciprocate in the plane through conversion of rotation into sinusoidal reciprocation.  This language is indefinite for reasons analogous to those set forth above in connection with claim 1, as this language merely sets forth a function or result achieved by the invention and fails to provide a clear-cut indication of the scope of the subject matter covered by the claim.  In particular, it unclear from the claim language how the function of converting rotation into sinusoidal reciprocation brings about the result of causing the field-free region to linearly reciprocate in the plane.  One of ordinary skill in the art would not know from the claim terms what structure or step(s), in terms of the unspecified relationship between field-free region and act of converting rotation into sinusoidal reciprocation, is necessary to produce the recited function or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited US 20180017641 to Goodwill (Goodwill).

	Regarding claim 16, Goodwill discloses a method for imaging nano magnetic particles, comprising:
	applying a signal to an excitation coil installed in a measurement head in which a sample including nano magnetic particles is accommodated (Goodwill, e.g., Fig. 6 and paragraphs 66-72, see paragraph 70 in particular, components of MPI system that can be configured to rotate can include, for example, some or all of the magnets (e.g., main magnets, shifting magnets, shim magnets, excitation magnets), passive shims, flux return, detectors, shielding, cables, a gantry or other support system for any of the above, or any combination the above; it is at least implicit in Goodwill’s arrangement that an excitation magnet includes a coil to which a signal is applied; excitation magnets are configured to rotate and therefore are installed in a measurement head in the form of gantry/support shown in Fig. 6); and
	generating a magnetic field having a strength equal to or greater than a strength of a saturation magnetic field of the nano magnetic particles in a spacing area between identical magnetic poles facing each other (Goodwill, e.g., Fig. 6 and paragraphs 66-72, magnets 610 used to generate field free line; Goodwill’s arrangement implement magnetic particle imaging, and it is therefore at least implicit that the magnetic particles located away from the field free region, e.g., the field free line, are in saturation and do not contribute to the image generated), moving a field-free region, in which there is a weak magnetic field or no magnetic field and which is formed in a portion of the spacing area, in the sample, and imaging a 3D positional distribution of the nano magnetic particles included in the sample based on a detection signal output from  a detector of the measurement head (Goodwill, e.g., Fig. 6 and paragraphs 66-72, moving the field free line by rotation and/or by excitation magnet; also see paragraph 68, the image reconstruction system can be configured to generate a two dimensional image or a three dimensional image; also see paragraph 70, detector),
	wherein the field-free region is linearly moved in a direction, is rotated in a plane perpendicular to the direction, or is caused to linearly reciprocate in the plane through conversion of rotation into sinusoidal reciprocation (Goodwill, e.g., Fig. 6 and paragraphs 66-72, at least moving the field free line by rotation about z axis).

	Goodwill is not relied upon as disclosing in connection with Fig. 6 that the detector is a detection coil.  Goodwill nonetheless at least suggest that detectors may include receive coils.  See Goodwill, e.g., paragraph 63.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Goodwill such that the detector is a detection coil for at least the reason that a detection (receive) coil enables the acquisition of MPI signals from the field free region.

	Regarding claim 17, Goodwill discloses wherein imaging the 3D positional distribution comprises:
	generating a 2D image, which is a 2D positional distribution of nano magnetic particles included in a cross section of the sample, based on the detection signal; and
	generating a 3D image by synthesizing multiple 2D images corresponding to multiple cross sections that are parallel to each other (Goodwill, e.g., Fig. 6 and paragraphs 66-72, also see paragraph 68, the image reconstruction system can be configured to generate a two-dimensional image or a three-dimensional image; image reconstruction systems can generate an image resolved in all three dimensions based on the projections acquired at different angles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2014/0159712 to Graziani et al. relates to systems and methods for magnetic material imaging.
	WO 2015/078527 to Buzug et al. relates to a method for tomographic imaging of an object with magnetic particles distributed in the interior of the object.
	P. W. Goodwill, J. J. Konkle, B. Zheng, E. U. Saritas and S. M. Conolly, "Projection X-Space Magnetic Particle Imaging," in IEEE Transactions on Medical Imaging, vol. 31, no. 5, pp. 1076-1085, May 2012 relates to projection magnetic particle imaging (MPI).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863